Title: To Thomas Jefferson from Joseph McIlvaine, 14 August 1807
From: McIlvaine, Joseph
To: Jefferson, Thomas


                        
                            Sir,
                            New-Jersey August 14th 1807—
                        
                        We the Subscribers having been informed that Doctor Oliver Barnet either has or is about resigning the Office
                            of Marshall of the District of New-Jersey. Considering it proper that the Office should be held by a Character capable of
                            fulfilling its duties, and one whose Attachment to the present Administration is known: We beg leave to recommend to your
                            notice Doctor Oliver Wayne Ogden of Hunterdon County as one proper to be appointed. Being personally acquainted with Dr.
                            Ogden and having witnessed the satisfaction he has uniformly given whilst acting as Deputy Marshall, we think we can with
                            the utmost propriety recommend him as a suitable Character to be appointed Marshall of the District of New-Jersey. His
                            Attachment to our Republican institutions are well known, and we believe that his Appointment will be generally approved
                            of by the Citizens of this District. Your Attention to the above recommendation will much oblige us. We are with
                            Sentiments of the highest esteem and respect for you, 
                  Sir, Your humble Servants,
                        
                            Joseph McIlvaine
                            
                            James Linn
                            
                            Jno Lambert
                            
                            George C. Maxwell
                            
                            Henry Southard
                            
                            W. Helm
                            
                            Ezra Darby
                            
                        
                    